Citation Nr: 0737801	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a prior decision that determined that the appellant's 
character of discharge was a bar to certain VA benefits.  

2.  Whether an acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD) and explosive 
personality disorder, was incurred in the line of duty for 
the purpose of health care benefits authorized by Chapter 17, 
Title 38, United States Code.  

3.  Whether a sinus disability was incurred in the line of 
duty for the purpose of health care benefits authorized by 
Chapter 17, Title 38, United States Code.  

4.  Whether a chronic headache disorder was incurred in the 
line of duty for the purpose of health care benefits 
authorized by Chapter 17, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The appellant had active military service from April 1997 to 
September 1998 for which he received an other than honorable 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that found that new and material evidence had not been 
submitted to reopen a prior decision that determined that the 
appellant's character of discharge was a bar to certain VA 
benefits; and found that the veteran's psychiatric 
disability, sinus disability, and headache disorder were not 
incurred in the line of duty and therefore he was not 
entitled to health care benefits authorized by Chapter 17 for 
those disabilities.  

In June 2006, the case was remanded for further development.  
The case has now been returned to the Board for appellate 
review.  

The issues of whether an acquired psychiatric disability, to 
include PTSD and explosive personality disorder, a sinus 
disability and a chronic headache disorder, were incurred in 
the line of duty for the purpose of health care benefits 
authorized by Chapter 17, Title 38, United States Code, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The February 2003 Board decision that found that the 
appellant's character of discharge constituted a bar to 
certain VA benefits is final.  

2.  The evidence received since the February 2003 Board 
decision does not relate to unestablished facts necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the final February 2003 Board 
decision that found that the appellant's character of 
discharge constituted a bar to certain VA benefits is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In a March 2003 letter, issued prior to the decision that has 
been appealed, the RO provided notice to the appellant that 
he had previously been denied service connection compensation 
due to a character of discharge determination, and he was 
advised that he needed to submit new and material evidence in 
order to reopen the claim.  It was explained that cumulative 
evidence or evidence that reinforced a previously established 
point was not new.  Material evidence had to be relevant to 
the issue.  In an October 2006 letter, he was advised that it 
had previously been determined that his character of 
discharge had been found to constitute a bar of VA benefits 
because of his willful and persistent misconduct, and he was 
advised that in order to reopen the claim he needed to submit 
new evidence that related to this fact.  He was also advised 
that he could request a revision of the character of his 
discharge with the Service Department Discharge Review Board 
or correction of his military records by the Service 
Department Board for Correction of Military Records.  In the 
letter, he was further advised of what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence that 
pertains to the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Notice consistent with the provisions of Dingess was 
also provided to the appellant in this letter.  


The Board notes that the October 2006 letter was returned to 
VA as undeliverable.  However, the appellant's new address 
was obtained and the October 2006 letter was re-mailed to him 
under cover letter dated December 19, 2006.  There is no 
evidence in the file showing that this mailing was not 
received by the appellant, or that it was returned to VA as 
undeliverable.  

With regard to the duty to assist, the record also reflects 
that the relevant service department and service personnel 
records are included in the appellant's file.  He has also 
submitted additional medical records, lay statements, and 
copies of his service records, including conduct reports and 
documents relating to his court-martial.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting lay statements and medical 
records.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the appellant's claim may 
not be reopened, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his oral and written 
contentions, service medical records, personnel records, 
service department records, private and VA medical records, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  A decision issued by the Board is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2007).  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally found that the appellant's character of 
discharge was a bar to certain VA benefits in a December 1998 
administrative decision.  In that decision, the RO found that 
the evidence showed that the appellant had engaged in willful 
and persistent misconduct, and he was not insane at the time 
he committed the acts for which he was found guilty at a 
court-martial.  The appellant was notified of the decision on 
December 24, 1998, and he appealed to the Board.  

In a February 2003 decision, the Board also found that the 
appellant's character of discharge was a bar to certain VA 
benefits for the same reason.  The appellant was informed of 
this decision and he filed a motion for reconsideration in 
April 2003.  In May 2003, the Board denied his motion for 
reconsideration.  He did not file an appeal with the Court of 
Appeals for Veterans Claims.  Thus, the February 2003 Board 
decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2007).  

The evidence of record at the time of the RO's December 1998 
and the Board's February 2003 decisions included the 
appellant's DD Form 214 that showed that the character of his 
service was classified as other than honorable, and the 
reason for his separation was the commission of a serious 
offense.  Service records and service medical records 
revealed that he had received a non-judicial punishment in 
April 1998, and he was on unauthorized leave in May 1998.  In 
June 1998, he was involved in an altercation with his 
roommate and found to have a blood alcohol level of 0.092 
percent.  In an evaluation later than month, he reported 
slamming a company platoon leader into a rack, grabbing him 
by the throat during an argument, and threatening his 
roommate with a knife while intoxicated.  In a July 1998 
Mental Health Evaluation, it was reported that the appellant 
alleged that his life was threatened during the June 1998 
incident and that he took out his knife in self defense.  
However, he repeatedly stabbed his mattress with his knife 
and reported that while he was stabbing it, he had a mental 
image that this was his roommate.  He was diagnosed with 
Occupational Problem, Alcohol Dependence, Antisocial 
Personality Disorder, and lack or support and concern about 
the welfare of his family.  In July 1998, he was convicted by 
court-martial.  The offenses for which he was found guilty 
included:  an Article 86 unauthorized absence; willfully 
damaging property of the United States; assault upon Private 
D. with a dangerous weapon; drunk and disorderly conduct; and 
provoking speeches or gestures to Private D.  He was to be 
reduced to Private E-1, he was to be confined for one month, 
and he was to forfeit $617 pay per month for one month.  The 
charging specifications indicate that the appellant was drunk 
and disorderly on a Marine Corps Base, and that the provoking 
speeches or gestures toward Private D. which the appellant 
was found guilty of were:  "I'm going to cut your head off," 
or words to that effect.  

An October 1998 psychological evaluation was performed in 
conjunction with the appellant's attempt to have his 
discharge upgraded.  The psychologist concluded that the 
Mental Health Evaluation the appellant received in service 
was "seriously flawed" particularly with regard to the 
misapplication of diagnoses.  He diagnosed the appellant with 
a mood disorder due to injuries and chronic pain.  

In written statements, the appellant stated that he received 
bad advice at the time of his court martial and it was not 
fully explained to him what he would be giving up at the time 
that he plead guilty.  He asserted that he was assaulted in 
June 1998 and he sustained a broken nose during the 
altercation.  Moreover, he reported that he pulled out his 
knife in self defense.  He was discouraged and in a lot of 
pain at the time of the incidents and that was the reason for 
his actions.  The appellant also provided personal hearing 
testimony in December 1999.  

In July 2000, he submitted a DD Form 149, an application to 
have his military records corrected.  In January 2002, he was 
informed that his request that his records be corrected to 
show that he was separated from the Marine Corps with a 
Medical Discharge under Honorable Conditions was denied.  

In February 2003, the Board determined that the appellant 
made conflicting statements during and after service.  
Moreover, his actions constituted willful and persistent 
misconduct and there was no evidence that he was insane when 
the offenses were committed.  Consequently, the Board 
concluded that his discharge was a bar to certain VA 
benefits.  

In March 2003, the appellant submitted a request to reopen 
the prior decision that determined that his character of 
discharge was a bar to certain VA benefits.  He asserted that 
he received good ratings for his service in July 1997, 
December 1997, and January 1998, and that these ratings do 
not constitute willful and persistent misconduct but rather 
honest, faithful and meritorious service.  He also noted that 
he was found not guilty of several of the charges that had 
initially been brought against him and he enclosed a copy of 
his Record of Conviction by Court-Martial.  He also submitted 
conduct reports, medical reports, and statements from himself 
and his spouse.  

In an October 2003 psychological evaluation, the appellant 
was diagnosed with PTSD.  In a January 2007 statement, the 
appellant's spouse remarked that the appellant was a man of 
honesty, integrity, and fidelity.  She believed that he 
suffered a great deal during his military service, and this 
suffering caused his current PTSD.  

The Board finds that the evidence submitted since the last 
final denial does nothing but reiterate the appellant's prior 
contentions that he was initially attacked and that he drew 
his knife in self defense.  This is essentially the same 
contention raised and considered by the RO and the Board at 
the time of the December 1998 and February 2003 decisions.  
The additional statements from the appellant, the 
psychologist and his spouse also do not tend to show that the 
appellant's character of discharge has been upgraded by the 
Service Department or that he was insane at the time that he 
committed the acts of which he was found guilty at court-
martial.  The conduct reports dated prior to the incidents 
that resulted in his court-martial and his separation from 
service are not relevant to the issue at hand.  Moreover, the 
document listing the findings of "not guilty" on some of 
the charges at the court-martial is not new.  This document 
was clearly of record at the time of the RO and Board 
decisions.  

While the Board acknowledges the appellant's beliefs with 
regard to his claim, these beliefs are simply a reiteration 
of the arguments previously raised.  He has not submitted 
evidence to show that his character of discharge has been 
changed or upgraded by the Service Department or that he was 
insane at the time he committed the acts of which he was 
found guilty.  Consequently, the Board concludes that new and 
material evidence has not been submitted.  

In light of the above, the appellant's claim may not be 
reopened and the appeal is denied.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been submitted and the 
claim to reopen the prior decision that found that the 
appellant's character of discharge was a bar to certain VA 
benefits is denied.  


REMAND

In the June 2006 Remand, the Board found that the VCAA's 
notice obligations had not been fulfilled with regard to the 
clams of whether an acquired psychiatric disability, to 
include PTSD and explosive personality disorder, a sinus 
disability and a chronic headache disorder, were incurred in 
the line of duty for the purpose of health care benefits 
authorized by Chapter 17, Title 38, United States Code.  
Specifically, the Board requested that the appellant be 
provided a notice letter advising him that he needed to show 
that the claimed disabilities had been incurred in the line 
of duty.  However, the June 2006 letter sent to the appellant 
did not explain that the appellant needed to submit evidence 
that his claimed psychiatric disability, sinus disability, 
and chronic headache disorder were incurred in the line of 
duty.  

The United States Court of Appeals for Veterans Claims has 
held that, as a matter of law, the appellant is entitled to 
compliance with the Board's remand instructions.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Since the June 2006 remand 
directive has not been fully accomplished, the Board 
concludes that another remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter explaining that to support his 
claims, he needs to submit evidence that 
his psychiatric disability, sinus 
disability, and/or chronic headache 
disorder were incurred in the line of 
duty.  

2.  After the development requested above 
has been completed, the issues of whether 
an acquired psychiatric disability, to 
include PTSD and explosive personality 
disorder, a sinus disability and a chronic 
headache disorder, were incurred in the 
line of duty for the purpose of health 
care benefits authorized by Chapter 17, 
Title 38, United States Code should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


